         Case 1:19-cr-00063-DCN Document 40 Filed 06/11/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                  Case No. 1:19-cr-00063-DCN
         Plaintiff,
                                                  MEMORANDUM DECISION AND
  v.                                              ORDER

  ANITA LYNN MOORE,

         Defendant.


                                   I. INTRODUCTION

       Pending before the Court is Defendant Anita Lynn Moore’s Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. 37. The Government

has filed an opposition to Moore’s Motion. Dkt. 39. Moore did not take the opportunity to

file anything in reply. The matter is ripe for the Court’s consideration.

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, and for the reasons set forth below, the Court DENIES

the Motion.

                                   II. BACKGROUND

       On January 29, 2020, after pleading guilty to three counts of distribution of

methamphetamine and one count of possession with intent to distribute methamphetamine,



MEMORANDUM DECISION AND ORDER - 1
          Case 1:19-cr-00063-DCN Document 40 Filed 06/11/21 Page 2 of 9




the Court sentenced Moore to forty-six months of incarceration with five years of

supervised release to follow. Dkt. 39. Moore is now incarcerated at Federal Correctional

Institution Waseca (“FCI Waseca”). At the time the Government filed its response, Moore

had completed approximately 52% of her total sentence (or 61% with good time credit).

Dkt. 39, at 4. During her sentencing, the Court recommended that Moore participate in the

Residential Drug Abuse Program (RDAP). Dkt. 35, at 2. Because of COVID-19

restrictions, Moore has not been able to participate in the program, nor is it likely that she

will be able to before being released. Dkts. 37, at 7; 37-2, at 4; 39, at 6.

        In April 2020, Moore petitioned the Warden at FCI Waseca for Compassionate

Release. Dkt. 37, at 6. The Warden denied the request on May 28, 2020. Dkt. 39, at 4. After

contracting and recovering from COVID-19, Moore submitted a renewed request to the

Warden in November 2020. Dkt. 39, at 4. Her request was again denied. Id. Moore

subsequently filed this Motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A) with the Court. Because she is not currently receiving drug treatment, Moore

seeks to be released on the condition that she complete a long-term residential faith-based

rehabilitation program, particularly a program located in Twin Falls, Idaho. Dkt. 37, at 7.

                                     III. LEGAL STANDARD

        Moore seeks compassionate release under the First Step Act’s (“FSA”) newly

amended 18 U.S.C. § 3582(c)(1)(A), which allows a court to modify a sentence under

certain circumstances.1 In order to grant compassionate release, a district court must, as a


1
 “Prior to the passage of the FSA, only the Director of the Bureau of Prisons . . . could file a motion for
compassionate release, and that very rarely happened.” United States v. Shields, 2019 WL 2359231, at *1


MEMORANDUM DECISION AND ORDER - 2
          Case 1:19-cr-00063-DCN Document 40 Filed 06/11/21 Page 3 of 9




threshold matter, determine whether a defendant has exhausted his or her administrative

remedies. Id. Next, a district court may grant compassionate release only if “extraordinary

and compelling reasons warrant such a reduction,” and the reduction is “consistent with

applicable policy statements” issued by the U.S. Sentencing Commission.2 Id. If the latter

criteria are met, the district court must then consider the sentencing factors set forth in 18

U.S.C. § 3553(a) to the extent they are applicable. Id.; United States v. Rodriguez, 424 F.

Supp. 3d 674, 680 (N.D. Cal. 2019).

                                          IV. DISCUSSION

        A. Exhaustion of Administrative Remedies

        The FSA allows a motion for modification to be made by either the Director of the

BOP or by a defendant “after the defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). In addition, “[e]xhaustion occurs when the BOP

denies a defendant’s [motion for compassionate release].” United States v. Mondaca, No.

89-cr-0655 DMS, 2020 WL 1029024, at *2 (S.D. Cal. March 3, 2020).



(N.D. Cal. June 4, 2019) (quoting United States v. Gutierrez, 2019 WL 1472320, at *1 (D.N.M. Apr. 3,
2019). The FSA amended 18 U.S.C. § 3582(c)(1)(A) to permit modification of a term of imprisonment
upon motion of the Director of the BOP or upon motion of the defendant after the defendant has exhausted
his/her administrative rights. FSA, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
2
  Congress did not define what constitutes “extraordinary and compelling” reasons; instead, it deferred
consideration of the matter to the Sentencing Commission. Rodriguez, 424 F. Supp. 3d at 681 (citing 18
U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing
modification provisions in section 3582(c)(1)(A) of Title 18, shall describe what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and a list
of specific examples.”).


MEMORANDUM DECISION AND ORDER - 3
          Case 1:19-cr-00063-DCN Document 40 Filed 06/11/21 Page 4 of 9




         Moore submitted her first request for Compassionate Release with the Warden in

April 2020 and a second request in November 2020. Dkt. 39, at 4. After carefully

considering the relevant factors for compassionate release, the Warden denied both

requests. Dkt. 37-2. Because her requests were denied, the Court finds that she has

exhausted her administrative remedies.

         B. Extraordinary and Compelling Reasons

         Having determined that Moore exhausted her administrative remedies, the Court

must next consider whether “extraordinary and compelling reasons” warrant a permanent

reduction in Moore’s sentence and whether “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

Moore bears the burden of establishing that compelling and extraordinary reasons exist to

justify compassionate release. United States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or.

2020).

         Before Congress enacted the FSA, the Sentencing Commission limited

“extraordinary and compelling reasons” to four scenarios: (A) medical conditions of the

defendant; (B) age of the defendant; (C) certain family circumstances; and (D) as

determined by the Director of the BOP, other extraordinary and compelling reasons that

exist either separately or in combination with the previously described categories. U.S.S.G.

§ 1B1.13 Application Note 1.

         However, the Sentencing Commission “never harmonized its policy statements with

the FSA.” Rodriguez, 424 F. Supp. 3d at 680 (quoting United States v. Brown, 411 F. Supp.

3d 446, 449 (S.D. Iowa 2019)). “Rather, the outdated policy statements still assume


MEMORANDUM DECISION AND ORDER - 4
         Case 1:19-cr-00063-DCN Document 40 Filed 06/11/21 Page 5 of 9




compassionate release ‘may be granted only upon motion by the Director of the Bureau of

Prisons.’” Brown, 411 F. Supp. 3d at 449 (quoting U.S.S.G. § 1B1.13 Application Note 1).

Because the FSA allows defendants to seek relief directly from the court, the discrepancy

between the FSA and Sentencing Commission’s policy statements “leaves district courts

in a conundrum.” Id. (explaining that Congress now allows district courts to grant petitions

“consistent with the applicable policy statements” from the Sentencing Commission,

although the Sentencing Commission “has not made the policy statements for the old

regime applicable to the new one”).

       A growing number of district courts have concluded that, in the absence of

applicable policy statements, courts “can determine whether any extraordinary and

compelling reasons other than those delineated in [U.S.S.G. § 1B1.13] warrant

compassionate release.” Rodriguez, 411 F. Supp. 3d at 682 (collecting cases). However,

other courts have concluded that “a judge may not stray beyond the specific instances listed

in [U.S.S.G. § 1B1.13].” Mondaca, 2020 WL 1029024, at *3 (citations omitted); see also

United States v. Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020) (stating U.S.S.G. §

1B1.13’s descriptions of extraordinary and compelling reasons “remain current, even if

references to the identity of the moving party are not”).

       The Court need not decide the issue, however, because Moore points to one of the

specific scenarios set out in the Sentencing Commission’s policy statements applicable to

this situation. Brown, 411 F. Supp. 3d at 451 (district courts “still must act in harmony with

any sentencing policy guidelines that remain applicable and the § 3553(a) factors”).

Specifically, Moore seeks compassionate release under the “medical condition” scenario


MEMORANDUM DECISION AND ORDER - 5
           Case 1:19-cr-00063-DCN Document 40 Filed 06/11/21 Page 6 of 9




in subdivision (A) of U.S.S.G. 1B1.13, Application Note 1.3 Moore argues that her history

of chronic kidney disease, coupled with COVID-19, places her at an increased risk for re-

exposure to COVID-19, and that her inability to participate in RDAP are tantamount to

extraordinary or compelling reasons warranting release. Dkt. 37. But, as the Government

pointed out, Moore did not demonstrate she currently suffers from a “serious medical

condition” that “substantially diminishes her ability to provide self-care in prison and from

which she is not expected to recover.” Dkt. 39, at 12 (quoting U.S.S.G. 1B1.13, Application

Note 1).

       Even though Moore suffers from chronic kidney disease, which puts her at high risk

for severe COVID-19, her most recent urinalysis came back negative and showed her

condition as stable. Dkt. 37-2, at 4. Additionally, Moore has already contracted, and

recovered from, COVID-19.4 Dkt. 37, at 4. And the possibility of her being reinfected




3
  The “medical condition of the defendant” may constitute an extraordinary and compelling reason for
release where:

       (A)     Medical Condition of the Defendant.—
       (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
               a probability of death within a specific time period) is not required. Examples
               include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
               stage organ disease, and advanced dementia.
4
 Moore alleges that she experienced moderate to severe symptoms but has been fully recovered since
September 2020.


MEMORANDUM DECISION AND ORDER - 6
            Case 1:19-cr-00063-DCN Document 40 Filed 06/11/21 Page 7 of 9




appears negligible,5 particularly when considering vaccine availability6 and likely herd

immunity at FCI Waseca,7 (Dkt. 39, at 2, 5) as well as the low number of cases at Waseca.8

Moore’s chronic kidney disease paired with a slight chance of reinfection is not tantamount

to the extraordinary and compelling medical conditions considered in the statutory scheme.

Consequently, the Court holds that Moore has not met her burden, as far as extraordinary

and compelling circumstances go.

          Moore also argues that her inability to participate in Court-recommended RDAP

produces an extraordinary and compelling reason for compassionate release. Dkt. 37.

Although Moore arrived at FCI Waseca in March 2020, expecting to participate in RDAP,

restrictions put in place due to COVID-19 prevented her from participating. Dkts. 37, at 3;

39, at 6. This has made it impossible for her to complete RDAP before her projected release

date. Dkt. 39, at 6. Although unfortunate, especially in light of her need and sincere desire

for treatment, this alone does not produce an extraordinary or compelling reason to reduce

or otherwise modify Moore’s sentence. As such, Moore has not met her burden of

demonstrating extraordinary and compelling reasons for her release, notwithstanding the




5
 “Cases of reinfection of COVID-19 have been reported but are rare.” When You Can be Around Others
After You Had or Likely Had COVID-19, CTRS. FOR DISEASE CONTROL AND PREVENTION (last updated
Mar. 12, 2021), https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/end-home-isolation.html.
6
  Moore qualifies for vaccination under the BOP’s vaccination program. Although the Court is unsure as
to Moore’s vaccination status, more than 400 FCI Waseca inmates have been vaccinated to date.
Coronavirus, FED. BUREAU OF PRISONS (last accessed May 20, 2021), https://www.bop.gov/coronavirus/.
7
    67% of FCI Waseca inmates have already contracted COVID-19. Dkt. 39, 6.
8
 FCI Waseca currently has zero inmate and two staff active cases. FED. BUREAU OF PRISONS, supra note
6.


MEMORANDUM DECISION AND ORDER - 7
          Case 1:19-cr-00063-DCN Document 40 Filed 06/11/21 Page 8 of 9




Court’s desire that she obtain treatment. Moore can always do substance abuse treatment

as a term and condition of supervised release once she is released from prison.9

        Finally, the Government asserts there are compelling reasons not to release Moore

at this time. The Government argues that the 18 U.S.C. § 3553(a) factors weigh against her

release.10 In particular, the Government asserts that the Court should not disturb its already-

below guideline sentence because of the seriousness of Moore’s crime and criminal history.

Dkt. 39, at 16. While persuasive, the Court need not determine if the Government’s

argument alone would have been sufficient to deny the present motion given the lack of

extraordinary and compelling reasons.

        In sum, the Court finds that Moore has not met her burden demonstrating that

“extraordinary and compelling reasons” exist warranting her release. Accordingly, the

Court must DENY Moore’s Motion. 18 U.S.C. § 3582(C)(1)(A).



9
 In fact, under Additional Supervised Release Terms, her Judgment requires her to participate in a program
of testing and treatment for drug and alcohol abuse, as directed by the probation officer.
10
  Factors To Be Considered in Imposing a Sentence.—The court shall impose a sentence sufficient, but not
greater than necessary, to comply with the purposes set forth in paragraph (2) of this subsection. The court,
in determining the particular sentence to be imposed, shall consider—[. . .]

        (2) the need for the sentence imposed—

        (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
        punishment for the offense;

        (B) to afford adequate deterrence to criminal conduct;

        (C) to protect the public from further crimes of the defendant; and

        (D) to provide the defendant with needed educational or vocational training, medical care, or other
        correctional treatment in the most effective manner;

18 U.S.C. § 3553(a).


MEMORANDUM DECISION AND ORDER - 8
      Case 1:19-cr-00063-DCN Document 40 Filed 06/11/21 Page 9 of 9




                                  V. ORDER

The Court HEREBY ORDERS:

     1. Moore’s Motion for Compassionate Release (Dkt. 37) is DENIED.


                                          DATED: June 11, 2021


                                          _________________________
                                          David C. Nye
                                          Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
